—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 10, 1998, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate to zero.
The Unemployment Insurance Appeal Board ruled that Labor Law § 600 (7) required a reduction in claimant’s benefit rate reflecting his receipt of payments from his military pen*805sion. Claimant also was charged with a recoverable overpayment of benefits. We affirm. Substantial evidence supports the finding that claimant’s Federal pension fund was 100% funded by the employer, thereby triggering the statutory reduction in benefit payments (see, Matter of Levin [Sweeney], 244 AD2d 642; Matter of Chriscaden [Sweeney], 232 AD2d 803; see also, Matter of Manheim [Levine], 49 AD2d 986). Finally, although claimant also maintains that he is entitled to unemployment insurance benefits for the month between his retirement and the commencement of his pension payments, we note that the employer’s representative testified that the pension payments covered this time period despite the lag in payment. The remaining contentions advanced by claimant have been reviewed and found to be unpersuasive.
White, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.